AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)


                                                                                                                    JAN 16 2019
                                    UNITED STATES DISTRICT COUl T
                                               SOUTHERN DISTRJCT OF CALIFORNIA            CLERK, U.S. DISTRICT COURT
                                                                                        SOUTHERN DISTRICT OF CALIFORNIA
                     United States of America                                JUDGMENT IN ; .•• , 1 ~, ~L CA&il%b DEPUTY
                                                                             (For Offenses Committed On or After November I, 1987)
                                v.

                                                                            Case Number: 3:18CR5349-MDD
                         LUIS ANGEL CEJA
                                                                            Sara Peloquin
                                                                            Defendant's Attorney


REGISTRATION NO. 73052298

THE DEFENDANT:
 [81 pleaded guilty to count(s) I of Superseding Misdemeanor Information
 D was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                            Count Number(s)
18:3                              ACCESSORY AFTER THE FACT (Misdemeanor)                                       ls


 D The defendant has been found not guilty on count(s)
                                                                         ~~~~~~~~~~~~~~~~~~~




 IX] Count(s) Underlying Felony Information                                  dismissed on the motion of the United States.

                                           IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                        TIME SERVED



 lZJ .Assessment: $10 REMITTED
  lZJ Fine: NONE
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.
                                                              January 15, 2019
                                                                          Date of Imposition of Sentence


                                                                          UtJvuA. \)). ~L
                                                                          HONORABLE MITCHELL D. DEMBIN
                                                                          UNITED STATES MAGISTRATE JUDGE
